Appeal from an order of the Supreme Court (Berke, J.), entered December 22, 2006 in Washington County, which, in a proceeding pursuant to CPLR article 70, denied petitioner’s motion for reconsideration.
Petitioner commenced this proceeding for a writ of habeas corpus challenging the legality of his prison sentence. Supreme Court dismissed the petition on the basis that petitioner failed to comply with the service requirements set forth pursuant to the order to show cause. Petitioner thereafter moved for reconsideration and the court denied the motion. Petitioner now appeals from only the order denying reconsideration.
We affirm. Although petitioner did not specifically delineate the nature of his motion, Supreme Court properly held that renewal was not warranted inasmuch as petitioner failed to set forth any newly discovered evidence and/or any excuse for not originally presenting that evidence (see Tibbits v Verizon N.Y., Inc., 40 AD3d 1300, 1302-1303 [2007]). To the extent that petitioner’s motion sought reargument, no appeal lies from the denial of a motion to reargue (see Nichols v Turner, 6 AD3d 1009, 1010 [2004]).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the order is affirmed, without costs.